UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-2837



MICHAEL E. RHODES; DANITA RHODES,

                                           Plaintiffs - Appellants,

          versus


CARL R. SMITHERS; HOUSTON M. EADS; DAVID W.
SKEEN, individually, and as officers of the
West Virginia State Police; ROBIN K. WELCH,
individually and as Prosecuting Attorney of
Roane County, West Virginia; TONY MORGAN,
individually, and as Special Prosecutor for
Roane County, West Virginia,

                                            Defendants - Appellees,

          and


DALLAS J. WOLFE; JOHN DOES, I through X,
                                                         Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-94-188)


Argued:   July 9, 1996                      Decided:   July 29, 1996


Before WILKINSON, Chief Judge, LUTTIG, Circuit Judge, and SHEDD,
United States District Judge for the District of South Carolina,
sitting by designation.
Affirmed by unpublished per curiam opinion.


ARGUED: Jeffrey Kent Phillips, STEPTOE & JOHNSON, Charleston,
West Virginia, for Appellees Smithers, Eads, and Skeen; Travis
Sutherland Haley, CLEEK, PULLING, KNOPF & FOWLER, Charleston, West
Virginia, for Appellees Welch and Morgan. ON BRIEF: Kathy A. W.
Arnold, Spencer, West Virginia, for Appellants. Steven P. McGowan,
STEPTOE & JOHNSON, Charleston, West Virginia, for Appellees
Smithers, Eads, and Skeen.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Michael Eugene Rhodes and his wife Danita Rhodes sued a

special investigator, a deputy sheriff, a state trooper, a county

prosecutor, and a special prosecutor, alleging that the five

officials wrongfully investigated and prosecuted Michael Rhodes in

connection with a jail break and the smuggling of contraband into
the jail.    The Rhodes claimed that the investigation violated Mr.

Rhodes' civil rights and that both plaintiffs were the victims of

intentionally inflicted emotional distress.       The five officials

sought summary judgment, arguing that they properly fulfilled their
official obligations, had probable cause for the prosecutions, and

were protected by absolute or qualified immunity.

     The district court granted summary judgment in favor of the

five defendants on the grounds of absolute immunity, qualified

immunity, and plaintiffs' failure to set out facts sufficient to

support several of the claims.        The Rhodes appeal this ruling,
arguing that the judge erred in granting summary judgment.       Our

review of the record and the appropriate legal standards in this

case persuades us that the rulings of the district court were

correct.     We therefore affirm the judgment on the reasoning set

forth in the district court's extensive and careful memorandum

opinion.     Rhodes v. Smithers, C.A. No. 2:94-0188 (S.D.W.Va. Sep.
15, 1995).




                                                            AFFIRMED

                                  3